
	
		I
		111th CONGRESS
		1st Session
		H. R. 3404
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2009
			Mr. McDermott (for
			 himself, Mr. Rangel,
			 Mr. Stark,
			 Mr. Levin,
			 Mr. Lewis of Georgia,
			 Ms. Berkley,
			 Mr. Crowley,
			 Mr. Van Hollen,
			 Mr. Meek of Florida,
			 Mr. Davis of Illinois,
			 Ms. Linda T. Sánchez of California,
			 Mr. Johnson of Georgia,
			 Ms. Fudge,
			 Ms. Hirono,
			 Mr. Nadler of New York,
			 Ms. Bordallo,
			 Mr. Farr, Mr. LaTourette, Mrs.
			 Miller of Michigan, Mr.
			 Peters, Mr. Dingell, and
			 Mrs. Capps) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend the Assistance for Unemployed Workers and
		  Struggling Families Act and the Supplemental Appropriations Act, 2008 to
		  provide for the temporary extension of certain unemployment benefits and the
		  temporary availability of further additional emergency unemployment
		  compensation, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Unemployment Compensation
			 Extension Act of 2009.
		2.Temporary
			 extension of certain unemployment benefits
			(a)Emergency
			 unemployment compensationSection 4007 of the Supplemental
			 Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is
			 amended—
				(1)by striking
			 December 31, 2009 each place it appears and inserting
			 December 31, 2010;
				(2)in the heading for
			 subsection (b)(2), by striking December 31, 2009 and inserting
			 December 31,
			 2010; and
				(3)in subsection
			 (b)(3), by striking May 31, 2010 and inserting May 31,
			 2011.
				(b)Additional
			 regular compensationSection 2002(e) of the Assistance for
			 Unemployed Workers and Struggling Families Act, as contained in Public Law
			 111–5 (26 U.S.C. 3304 note; 123 Stat. 438), is amended—
				(1)in paragraph
			 (1)(B), by striking January 1, 2010 and inserting January
			 1, 2011;
				(2)in the heading for
			 paragraph (2), by striking January 1, 2010 and inserting
			 January 1,
			 2011; and
				(3)in paragraph (3),
			 by striking June 30, 2010 and inserting June 30,
			 2011.
				(c)Full funding of
			 extended benefitsSection 2005 of the Assistance for Unemployed
			 Workers and Struggling Families Act, as contained in Public Law 111–5 (26
			 U.S.C. 3304 note; 123 Stat. 444), is amended—
				(1)by striking
			 January 1, 2010 each place it appears and inserting
			 January 1, 2011;
				(2)in subsection (c),
			 by striking June 1, 2010 and inserting June 1,
			 2011; and
				(3)in subsection (d),
			 by striking May 30, 2010 and inserting May 30,
			 2011.
				3.Additional
			 emergency unemployment compensation
			(a)In
			 generalSection 4002 of the
			 Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note)
			 is amended by adding at the end the following:
				
					(d)Further
				additional emergency unemployment compensation
						(1)In
				generalIf, at the time that
				the amount added to an individual’s account under subsection (c)(1)
				(hereinafter additional emergency unemployment compensation) is
				exhausted or at any time thereafter, such individual’s State is in an extended
				benefit period (as determined under paragraph (2)), such account shall be
				further augmented by an amount (hereinafter further additional emergency
				unemployment compensation) equal to the lesser of—
							(A)50 percent of the
				total amount of regular compensation (including dependents’ allowances) payable
				to the individual during the individual’s benefit year under the State law;
				or
							(B)13 times the
				individual’s average weekly benefit amount (as determined under subsection
				(b)(2)) for the benefit year.
							(2)Extended benefit
				periodFor purposes of paragraph (1), a State shall be considered
				to be in an extended benefit period, as of any given time, if—
							(A)such a period is
				then in effect for such State under the Federal-State Extended Unemployment
				Compensation Act of 1970;
							(B)such a period
				would then be in effect for such State under such Act if section 203(d) of such
				Act—
								(i)were applied by
				substituting 6 for 5 each place it appears;
				and
								(ii)did not include
				the requirement under paragraph (1)(A) thereof; or
								(C)such a period
				would then be in effect for such State under such Act if—
								(i)section 203(f) of
				such Act were applied to such State (regardless of whether the State by law had
				provided for such application); and
								(ii)such section
				203(f)—
									(I)were applied by
				substituting 9.0 for 6.5 in paragraph (1)(A)(i)
				thereof; and
									(II)did not include
				the requirement under paragraph (1)(A)(ii) thereof.
									(3)Coordination
				ruleNotwithstanding an
				election under section 4001(e) by a State to provide for the payment of
				emergency unemployment compensation prior to extended compensation, such State
				may pay extended compensation to an otherwise eligible individual prior to any
				further additional emergency unemployment compensation, if such individual
				claimed extended compensation for at least 1 week of unemployment after the
				exhaustion of additional emergency unemployment compensation.
						(4)LimitationThe
				account of an individual may be augmented not more than once under this
				subsection.
						.
			(b)Conforming
			 amendment to non-augmentation ruleSection 4007(b)(2) of the Supplemental
			 Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note), as amended
			 by section 2(a), is further amended—
				(1)by striking
			 then section 4002(c) and inserting then subsections (c)
			 and (d) of section 4002; and
				(2)by striking
			 paragraph (2) of such section) and inserting paragraph
			 (2) of such subsection (c) or (d) (as the case may be)).
				(c)Effective
			 dateThe amendments made by this section shall apply as if
			 included in the enactment of the Supplemental Appropriations Act, 2008, except
			 that no amount shall be payable by virtue of such amendments with respect to
			 any week of unemployment commencing before the date of the enactment of this
			 Act.
			4.Transfer of
			 fundsSection 4004(e)(1) of
			 the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304
			 note) is amended by striking Act; and inserting Act and
			 the Emergency Unemployment Compensation
			 Extension Act of 2009;.
		5.Additional extended
			 unemployment benefits under the Railroad Unemployment Insurance Act
			(a)BenefitsSection
			 2(c)(2)(D) of the Railroad Unemployment Insurance Act, as added by section 2006
			 of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5), is
			 amended—
				(1)in
			 clause (iii)—
					(A)by striking
			 June 30, 2009 and inserting June 30, 2010;
					(B)by striking
			 December 31, 2009 and inserting December 31,
			 2010; and
					(2)by adding at the
			 end of clause (iv) the following: In addition to the amount appropriated
			 by the preceding sentence, out of any funds in the Treasury not otherwise
			 appropriated, there are appropriated $175,000,000 to cover the cost of
			 additional extended unemployment benefits provided under this subparagraph, to
			 remain available until expended..
				(b)Administrative
			 expensesSection 2006 of the American Recovery and Reinvestment
			 Act of 2009 is amended by adding at the end of subsection (b) the following:
			 In addition to funds appropriated by the preceding sentence, out of any
			 funds in the Treasury not otherwise appropriated, there are appropriated to the
			 Railroad Retirement Board $807,000 to cover the administrative expenses
			 associated with the payment of additional extended unemployment benefits under
			 section 2(c)(2)(D) of the Railroad Unemployment Insurance Act, to remain
			 available until expended..
			6.Efficient use of
			 the National Directory of New Hires database for federally-sponsored research
			 assessing the effectiveness of Federal programs in achieving positive labor
			 market outcomesSection 453 of
			 the Social Security Act (42 U.S.C. 653) is amended—
			(1)in subsection
			 (i)(2)(A), by striking 24 and inserting
			 48;
			(2)in
			 subsection (j)(5), by striking but without personal identifiers
			 and inserting or pursuant to evaluations undertaken to assess the
			 effectiveness of Federal programs in achieving positive labor market outcomes
			 that are conducted under contract to or grant from the Department of Health and
			 Human Services, the Social Security Administration, the Department of Labor,
			 the Department of Education, the Department of Housing and Urban Development,
			 or other Federal departments or agencies supporting the evaluations. For
			 purposes of conducting the evaluations, personal identifiers may be provided to
			 any Federal department or agency and to any agent of any such department or
			 agency, subject to the privacy provisions contained in subsections (l) and
			 (m); and
			(3)in subsection
			 (l)(2), by inserting , agent conducting research described in subsection
			 (j)(5), before or employee.
			
